Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 16, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158592(6)                                                                                               David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  In re ANONYMOUS JUDGE                                             SC: 158592                                        Justices

                                                                    RFI No. 2017-22845
  BEFORE THE JUDICIAL TENURE
  COMMISSION
  _____________________________________/

         On order of the Chief Justice, the motion to extend the time for filing a response to
  the petition of the Attorney Grievance Commission is GRANTED. The response will be
  accepted as timely filed if submitted on or before December 3, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 16, 2018

                                                                               Clerk